DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US 2006/0144732) in view of Mains (US 4,867,332) and Frazier (US 10,717,184).
In re claim 1: Kaplan et al. discloses a portable organizer 10, comprising: a structural member 12, including a base 16 and a plurality of walls (FIG. 11A) extending up from the base 16, wherein upper edges of the plurality of walls define an upper opening so that the structural member is open-topped (FIG. 11A); a sleeve 14 including a sleeve outer layer (outside wall) and a sleeve inner layer (inside wall) joined along a transition edge 40 (see FIGs.1A and 9), wherein the sleeve inner layer includes a sleeve inner wall and a sleeve base 68 (see FIG. 9), and the sleeve outer layer includes a sleeve outer wall (see FIG. 9), and the sleeve fits over the plurality of walls (see FIG. 9 of Kaplan et al.).
Kaplan et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Mains and suggested by Frazier:
Mains teaches the provision of a frame 10 that fits over the upper edges of a structural member in order to provide additional tool supports (fig.1 of Mains) and Frazier suggests to secure a transition edge of a sleeve to a structural member with a frame (fig.3) in order to retains the sleeve in place during use. With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the portable organizer of Kaplan et al. with a retaining sleeve frame with additional tool supports as taught and suggested by Mains and Frazier.
In re claim 2: the plurality of walls include a first end wall and a second end wall opposite the first end wall, wherein a distance between a bottom of the first end wall and a bottom of the second end wall at the base can be smaller than a distance between a top of the first end wall and a top of the second end wall at the upper edges. To modify Kaplan et al. in view of Mains and Frazier with the distances as claimed would entail a mere change in shape of the structural member and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
In re claim 3: the plurality of walls include a first side wall and a second side wall opposite the first side wall, wherein a distance between a bottom of the first side wall and a bottom of the second side wall at the base can be smaller than a distance between a top of the first side wall and a top of the second side wall at the upper edges. To modify Kaplan et al. in view of Mains and Frazier with the distances as claimed would entail a mere change in shape of the structural member and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
In re claim 4:as discussed in claim 1 above, the frame 10 snaps over the upper edges and the transition edge, for the same reasons as discussed above to claim 1.  
In re claim 5: :as discussed in claim 1 above, the upper edges define a shape and the frame includes a shaped frame channel that fits over the upper edges.  
To modify Kaplan et al. in view of Mains and Frazier with the rectangular shape as claimed would entail a mere change in shape of the upper edge and frame and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
In re claim 6: the frame 10 channel has a generally U-shaped cross-section that fits over the upper edges (portion that fits over the upper edge in figure 4 of Mains), and from the upper edges toward the base, sides of the U-shaped cross-section tilt inward (see figure 4 of Mains). 
In re claim 8: the sleeve inner layer covers an inside of the structural member 12, and the sleeve outer layer covers a portion of an outside of the plurality of walls (see FIG. 9 of Kaplan et al.).
In re claim 9: a sleeve base 68 is secured to the base 16 when the frame is coupled to the upper edge as discussed above. 
In re claim 10: the sleeve outer layer includes a sleeve lower edge, wherein a perimeter of the sleeve lower edge is smaller than a perimeter of the upper edges.  It should be noted that a perimeter of the lower edge an upper edge as claimed does not require the entire perimeter of each and therefore depending on the length of the perimeter portion chosen, Kaplan et al. discloses it.  
In re claim 11: a perimeter of the sleeve lower edge is smaller than a perimeter of the transition edge It should be noted that a perimeter of the lower edge an upper edge as claimed does not require the entire perimeter of each and therefore depending on the length of the perimeter portion chosen, Kaplan et al. discloses it.  
In re claim 12: the sleeve 14 lower edge is reinforced with bonded fabric (see [0033] of (see FIG. 1A of Kaplan et al.).  
In re claim 13: the sleeve 14 outer layer covers less than all of an outside of the plurality of walls (see FIG. 1A of Kaplan et al.).
In re claim 14: the sleeve base 68 extends lower than the sleeve 14 lower edge that is positioned over the wheel (see FIG. 9 of Kaplan et al.).
In re claim 15: a perimeter of the sleeve base 68 is smaller than a perimeter of the transition edge (see FIG. 9 of Kaplan et al.).  
In re claim 16: the structural member 12 is defined from a single, unitary piece of material (see figures 11A-C of Kaplan et al.).
In re claim 17: the structural member 12 is defined of a single, unitary piece of molded plastic (see figures 11A-C of Kaplan et al.).
In re claim 18: one of the sleeve 14 inner wall and the sleeve 14 outer wall includes a plurality of compartments  (see FIG. 9 of Kaplan et al.).
In re claim 19: one or both of the sleeve 14 inner wall and the sleeve 14 outer wall include a base layer 68 and an accessory layer (layer with pocket 52) (see FIG.1A and FIG.9 of Kaplan et al.). 
In re claim 20: a pocket 52 for holding an item is defined by the accessory layer (see FIG.1A of Kaplan et al.).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US 2006/0144732) in view of Mains (US 4,867,332) and Frazier (US 10,717,184) and in further view of Arena (US 8,662,300). Kaplan et al. in view of Mains and Frazier teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Arena:
In re claim 7: Arena teaches the provision of a frame 14 and a structural member 12 include a pair of matching holes 30, and a fastener (fasteners adjacent 30) passes through the pair of matching holes 30 to secure the frame 14 and the structural member 12 together (see figures 1 and 2 of Arena).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the frame and structural member of Kaplan et al. in view of Mains and Frazier with holes and fasteners as taught by Arena in order to securely attach the portable organizer preventing movement and separation during use (see figures 1 and 2 of Arena).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for prior art that teaches and discloses structural limitations of the claimed and disclosed invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735